Citation Nr: 1454261	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Anchorage, Alaska.


REMAND

A review of the electronic file reveals that further development on the matter of entitlement to service connection for a gastrointestinal disorder is warranted.

In multiple written statements of record, the Veteran and his representative contended that he has a current gastrointestinal disorder that began during active service and has continued since service.   He reported that he first developed acid reflux during service while stationed in Greenland in 1973 that continues to the present day.  He indicated that he was given wooden boards to raise his bed and prescribed antacids at that time and has used those treatment methods for many years without seeking treatment.  He has asserted that over a period of time, the same symptoms continued and became more difficult for him to manage his pain by self-medicating, before he sought further treatment.  

Service treatment records reflected complaints of abdominal pain with a duration of one month in February 1973.  The examiner listed findings of rule out mild esophagitis and rule out hiatal hernia.  At that time, the Veteran was given antacids and instructed to raise his bed.  In March 1973, the Veteran was given a Berstein test after his stomach problems persisted.  Periodic examination reports dated in August 1973, August 1975, and December 1978 revealed normal gastrointestinal findings. 

Post-service private treatment records showed findings of leukoplakia of the retromolar area of the right mandible, hiatal hernia, and gastroesophageal reflux (GERD) in February 1990.  Additional private treatment notes dated from 1990 to 2006 reflected intermittent findings of hiatal hernia, with reflux.

VA treatment records reflected findings of mild gastritis and esophageal dysmotility.  In April 2009, it was indicated that tertiary contracts were noted on barium swallow.  Esophagogastroduodenoscopy with biopsy of the stomach antrum revealed inactive gastritis and gastric mucosa, with mild nonspecific chronic changes suggestive of a mild reactive gastropathy.  In an October 2009 treatment note, the Veteran complained of solid food dysphagia intermittently for years.  On physical examination, the Veteran had no chest pain, no acute impactions, and a few weeks of heartburn.  After again complaining of dysphagia, the Veteran underwent an esophageal manometry study in December 2009 that revealed normal findings.  In September 2009 and May 2010, gastrointestinal symptoms were listed as normal appetite with no heartburn, nausea, or vomiting.  

In a March 2011 VA examination report, the Veteran complained of daily heartburn in the epigastric area and constantly clearing his throat that began in 1978.  He was noted to have monthly dysphagia and weekly regurgitation.  The examiner diagnosed mild gastritis and esophageal dysmotility, with GERD not being found on clinical examination.  Based on the examination of the Veteran and after reviewing the record, as well as the current medical literature, the examiner opined that the Veteran's gastritis, not GERD, was "less as likely as not" caused by or a result of military service.  In the cited rationale, the examiner highlighted that there was only one episode of abdominal pain in service and no indication of swallowing difficulty at that time.  It was further noted that the Veteran's mild gastritis was "as likely as not" from smoking.  The examiner commented that a September 2009 VA barium swallow report noted that the Veteran had had dysphagia for two years, starting around 2007.

The Veteran indicated that he had no heartburn or dysphagia in an October 2013 VA treatment record.

In December 2013, the Board remanded the Veteran's claim to afford him a VA medical opinion, directing the RO to request that the March 2011 VA examiner provide an addendum opinion as to whether the previous diagnoses of gastritis and esophageal dysmotility were related to his military service.

In a January 2014 VA addendum medical opinion, after reviewing the record, the March 2011 examiner opined that claimed conditions, gastritis and esophageal dysmotility, were "less likely than not", less than 50 percent probability, incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then repeated the same rationale from the March 2011 VA examination report.

In an additional July 2014 VA medical opinion, after reviewing the record, the examiner opined that the claimed condition, esophageal dysmotility, was "less likely than not", less than 50 percent probability, incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner highlighted that the Veteran was treated for heartburn with an assessment in 1973 of "R/O esophagitis".  It was indicated that the term/abbreviation "R/O" is rule out, and does not constitute a definitive diagnosis.  The examiner noted that abdominal discomfort was noted only on the single occasion in 1973, thus ruling out chronicity in service.  The examiner then highlighted that the Veteran had no further problem until about 2007, some 27 years after his retirement from service, when dysmotility of the esophagus was noted.  In the examiner's opinion, it was "less likely as not" that the single episode of heartburn treated with antacids in 1973 had any bearing on esophageal dysmotility found in 2007.

In a September 2014 VA independent medical opinion, the examiner discussed a comprehensive review of the record as well as current medical literature.  The examiner then opined that it was "less likely than not" that the Veteran's claimed gastrointestinal disorders related to, were incurred in, or were causally related to his time in military service, as the single 1973 heartburn event during service was acute, self-limited, transient, and responded to antacids.  The examiner then opined that the Veteran's mild gastropathy without Helicobacter-like organisms was "at as least as likely as not" associated with his normal and natural aging process, as expected changes in gastric motility occur with the benign nature of gastric digestion in an aging population and his acquired hiatal hernia.  In the cited rationale, the examiner referenced current medical literature that clearly noted that the normal and natural aging process was associated with an increase prevalence of heartburn in 25 percent of the adults living in the Western population.  After discussing the anatomical architecture of the stomach and esophagus, the examiner concluded that it was "as least as likely as not" that GERD and/or hiatal hernia were part of the Veteran's aging process and not associated with his time in military service.  Furthermore, the examiner determined that it was "less likely than not" that the Veteran's current diagnoses of esophageal motility, mild gastropathy, and/or GERD/hiatal hernia were aggravated by service due to the 27 year gap following separation and the medically-based gastrointestinal disorders in 2007.  It was noted that aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestation of the disability prior to, during, and subsequent to service.  

The March 2011 VA examination report as well as the January 2014, July 2014, and September 2014 VA medical opinions of record are each found to be inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Each examiner failed to discuss the Veteran's main assertion, that he has experienced and self-treated gastrointestinal symptomatology, like reflux and dysphagia, since he was first treated for abdominal pain complaints during active service in 1973.  In addition, the July and September 2014 VA examiners each relied on and restated an inaccurate factual premise that there was a 27 year gap between service separation and post-service treatment for gastrointestinal disorders in 2007, when evidence of record clearly showed the Veteran was treated for gastrointestinal disorders in 1990.  

Thus, the conclusions reached by the examiners do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record, discusses Veteran's competent lay assertions of experiencing gastrointestinal disorder symptomatology since service in 1973, and adequately addresses the etiology of each of his current gastrointestinal disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran has received VA medical treatment for his claimed gastrointestinal disorders from Alaska VA Healthcare System (AVAHS) in Anchorage.  As evidence of record only includes treatment records dated up to April 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from AVAHS in Anchorage from April 2014 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain a VA medical opinion from an appropriate physician, preferably with a specialty in gastroenterology, to clarify the etiology of the Veteran's claimed gastrointestinal disorder.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.

After a review of the evidence of record, to include the Veteran's lay statements, the examiner must provide an opinion as to whether any of the Veteran's current gastrointestinal disorders was incurred in service, was related to his documented treatment for abdominal pain in 1973 during service, or was related to his continued complaints of gastrointestinal symptoms since 1973.  In so doing, the examiner must specifically comment upon post-service treatment for GERD and hiatal hernia in 1990, as well as the Veteran's competent and consistent lay assertions that he experienced and self-treated gastrointestinal symptomatology, like reflux and dysphagia, with antacids and raised sleeping surfaces, since he was first treated for abdominal pain complaints during active service in 1973.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.

3.  The RO must notify the Veteran that it is his responsibility to report for an examination if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2011 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

